CLD-034                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 11-1758
                                       ___________

                                   ARLEEN BROWN,
                                             Appellant

                                             v.

                 KESSLER INSTITUTE FOR REHABILITATION INC.
                     ____________________________________

                      Appeal from the United States District Court
                               for the District of New Jersey
                               (D.C. Civil No. 09-cv-00338)
                      District Judge: Honorable Faith S. Hochberg
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   November 8, 2012

               Before: RENDELL, JORDAN and GARTH, Circuit Judges

                           (Opinion filed: November 19, 2012)
                                        _________

                               OPINION OF THE COURT
                                     _________

PER CURIAM

       Arleen Brown, proceeding pro se, appeals from the judgment entered against her

following a bench trial in the United States District Court for the District of New Jersey

on her employment discrimination claims. Because this appeal does not present a
substantial question, we will summarily affirm the District Court’s order. See Third Cir.

LAR 27.4; I.O.P. 10.6.

                                             I.

       Brown is an African-American woman who, from 2001 through 2008, worked as

an Office Administrator in the Out-Patient Case Management Department at the Kessler

Institute for Rehabilitation. From 2001 through 2003, Brown received consistently

positive performance reviews. Sometime in 2004, however, Brown began to have

conflicts with Cynthia Conroy, a white employee who transferred into her department.

Over the next several years, Conroy and Brown were involved in a number of altercations

in which Conroy allegedly insulted Brown, raised her voice, and cursed at her. Brown

informed her supervisor and Human Resources several times that she was being harassed

and intimidated by Conroy. She did not, however, allege that Conroy’s actions were

racially motivated. In May and June 2008, Brown received three “Disciplinary Action

Forms” citing her for failing to communicate effectively with her colleagues and being

absent without notice. That summer and fall, Brown sought to transfer out of the Out-

Patient Case Management Department, but was unsuccessful.

       In September 2008, Brown resigned from her position at Kessler. According to

the resignation letter she submitted to Human Resources, she chose to leave the position

because she was returning to school.1


1
 In her resignation letter, Brown also indicated that she wished to apply for a part-time
position and/or a position opening in the Chester facility.
                                             2
       In January 2009, Brown filed a complaint in the District Court against Kessler

alleging retaliation, disparate treatment, hostile work environment, and constructive

discharge under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a).

Following a two-day bench trial, the District Court found in favor of Kessler. This

appeal followed.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291.When a district

court conducts a non-jury trial, we review the district court’s findings of fact for clear

error, and exercise plenary review over its application of the law to the facts. Trustees of

the Nat’l Elevator Indus. Pension, Health Benefit and Educ. Funds v. Lutyk, 332 F.3d

188, 191 (3d Cir. 2003).

       We will affirm the District Court’s judgment. For substantially the reasons set

forth by the District Court in its thorough Opinion and Final Judgment, we agree that

Brown failed to meet her burden of proof on her claims for retaliation, hostile work

environment, constructive discharge, and disparate treatment. In order to prevail on each

of these claims, Brown was required to show, inter alia, that the conduct of which she

complained was based on her membership in a protected class—in this case, her race.

See Moore v. City of Phila., 461 F.3d 331, 340-41 (3d Cir. 2006) (explaining that, to

prevail on a claim of retaliation under Title VII, a plaintiff must establish that she

engaged in a protected activity); Cardenas v. Massey, 269 F.3d 251, 260 (3d Cir. 2001)

(explaining that, to prevail on a hostile work environment claim, plaintiff must

demonstrate that she suffered intentional discrimination on account of her membership in
                                              3
a protected class); Aman v. Cort Furniture Rental Corp., 85 F.3d 1074, 1084 (3d Cir.

1996) (explaining that, to establish constructive discharge, “a plaintiff must show that the

employer knowingly permitted conditions of discrimination in employment so intolerable

that a reasonable person subject to them would resign”) (internal quotation marks and

citation omitted); Hampton v. Borough of Tinton Falls Police Dep’t, 98 F.3d 107, 112 (3d

Cir. 1996) (explaining that, to prevail on a disparate treatment claim, a plaintiff must

initially establish a “minimal prima facie case” by showing that she is a member of a

protected class and was qualified for an employment position, but was denied it “under

circumstances that give rise to an inference of unlawful discrimination”). As the District

Court explained, Brown failed to introduce any evidence at trial to support her allegation

that Conroy’s and Kessler’s actions were racially motivated.

        We have reviewed Brown’s arguments in support of her appeal, but conclude that

they are without merit. Because no substantial question is presented by this appeal, we

will summarily affirm the District Court’s judgment. See Third Cir. LAR 27.4; I.O.P.

10.6.




                                              4